— In a matrimonial action, the parties cross-appeal from stated portions of an order and judgment (one paper) of the Supreme Court, Nassau County, entered October 5, 1978, which, inter alia, (1) awarded damages to the plaintiff wife, (2) directed the defendant to pay a monthly sum as a carrying charge on the marital residence, and (3) dismissed plaintiffs fourth and fifth causes of action in which she attempted to impose a constructive trust. Action remanded to the Trial Justice for the making of findings of fact with respect to the dismissal of so much of the fourth and fifth causes of action as sought to impose a constructive trust on the assets transferred by the wife to the husband as alleged in paragraphs 46 through 48 and 55 through 57 of plaintiffs verified complaint; appeal held in abeyance in the interim. Mollen, P.J., Lazer, Gibbons and Margett, JJ., concur.